Title: To Benjamin Franklin from James Parker, 20 December 1765
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Burlington, Decemb. 20. 1765
My last to you was the Beginning of November last, very short, as I was then taken with the Gout in my Hand, and could scarce write at all: I had just then received yours of the Middle of Sept. with the Invoice of the Goods you sent to Mr. Hughes of New-York: I immediately wrote to a Friend at New-York, as I was unable to Stir myself: They arrived just after the Letter got there: Mr. Hughes was quite willing not to receive them, as he says he had desired positively but a few Things, but that let Matters go as they might with him, you should not suffer by him, but thought the Electrical Machine vastly dearer, than what he understood from you: The Goods, or Case of them, was delivered to my Order, and as you said you would write largely by Capt. Robinson, and I very poorly, I chose to let Things lye in Statu quo, till I heard farther from you; but Robinson, there is no News yet of, and last Night the Packet Letters of Octob. arriving here, and I not having a Line from you, Things remain still so: Having Information that the Packet is going immediately back, I have attempted this: Mr. Holt offered to take the Goods, and sell ’em, either on Commissions, or to purchase them on Trust but I answered him, I stood already engaged to you, on his Account, for more than I could well pay, and could not run the Risk of any more: Indeed every Farthing I owe, you, is for those Effects that he has had, and I durst not trust him any farther: for I can get but little of him, whilst I must pay you. The Beginning of November I being taken with the Gout, it held me about a Fortnight, when Mr. Foxcroft wanting me a little at Philadelphia, and I was not quite well, I went down there, and I catch’d Cold, and on my Return was taken with a Relapse more violent than the first, both Feet and Hands, which has held me ever since, that I can but just crawl about, tho’ I am in good Hopes it is now going off, only one Ancle having it yet any Thing painful: Assoon as I get well recovered, I will go to New-York and take all the Measures I can to dispose of those Goods and secure your Interest: I have not been able to proceed any farther with Mr. Hall’s Accounts, have proceeded, and I shall assoon as I am able: This Distemper of the Gout has been as severe this Winter as any I have had for some Years; It always discourages me in proceeding on any Thing: tho’ Mr. Hall has wrote to me, desiring I would proceed: Indeed I would if I could: But I have not only been ailing myself: but my Son has been exceedingly afflicted with a sweating Fever and Ague, for near three Months that rendered him quite at Death’s Door, and we thought he would not have survived it: he is a little mended now, but yet but poorly: I hope he will get over it, if it does not turn into a Consumption, of which tis said, these are some Symptoms. I have had a good deal of Sickness otherways in my Family which has made my coming to Burlington of small Advantage: However its all for the best: Had I been at Woodbridge, its probable I should have gone to New-York, in Obedience to your Commands: but then if I had, as I have been assured that Office would have taken up every Moment of my Time, how should I have found any to have done any Thing for you with Mr. Hall? So that upon the Whole, it may be the best that I don’t go there till the Spring: I should be sorry, if my Delay in going thither should be taken amiss, as you hint; but if it is so, I cannot help it: tho’ I am thankful for your Good-Will in procuring it, I have no great Idea of any Advantage it may be, as Mr. Nicholls observes, the Labour is vastly superior to the Benefit of it: However, as it is expected I go there, while I have the Post Office, I am making Preparations, and will try the Experiment, if I live. I wrote to you to beg to know, what I shall do with the Press and Materials I have here late Benj. Mecom’s, as I will deliver them to your Order at Philadelphia. I have finished the Book of S. Smiths, and my Hands are all gone to New-York and Woodbridge, where I should have followed, but for my Illness. I hear but little from Benj. Mecom, and as I receive no Rent from him as he promised, I fear he makes out but indifferently: tho’ ever since last Spring, in Order to make him pay the Post-Office Money the better, it has been thought best, for him to pay Half the Hartford Rider’s Allowance, which he can do in Connecticut Money, and so take off that Burthen from Mr. Colden—and the other half by Hartford and Middletown Offices, will enable them to pay their Arrears also better, and save so much of Mr. Colden’s: and this B. Mecom has done ever since, which is the chief Benefit, I think I have hitherto found from him. As to publick Affairs, you will have doubtless better Accounts than I can give you; tho’ all our Colonies appear to me, to be in a distracted Condition, God knows where it will end—With all our humble Compliments, I remain Your most obliged Servant
James Parker
 
Addressed: For / Benjamin Franklin, Esqr. / Craven-Street / London
Endorsed: J Parker Dec 20. 1765
